Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “…the construction of HLS content”. The Examiner suggest clarifying or defining the term “HLS”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a manifest delivery controller capable of receiving said at least one playlist…..". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US 2016/0127440).

a first server hosting at least one variant stream of a multimedia presentation, and at least one playlist manifest, each playlist manifest associated with a respective one of said at least one variant stream, and each playlist manifest comprising a plurality of links to segments of the multimedia presentation to be sequentially played (manifest file server and/or manifest file serving system 204, see at least Fig. 2, contains HLS manifest files comprise URLs of video segment files for a given video at a given bitrate; see at least paragraphs 0020, 0059-0061 and 0084); and
a manifest delivery controller capable of receiving said at least one playlist manifest and selectively manipulating a syntax element to change a number of links to be associated with a single said segment (adjustment can be made to the number of segment file server URLs in a variant manifest file; see at least paragraph 0426).

Claim 2 is rejected on the same grounds as claim 1, wherein the change in composition of the variant stream is equivalent to the change in the number of links associated with the video segment files.

Regarding claim 3, Gordon discloses the manifest delivery controller of claim 2 where the change in composition occurs from an ad insertion event that changes the construction of HLS content (the content can be advertising content; see at least paragraphs 0017 and 0046. Therefore, a change to the video content URL can also apply to the advertising content).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426